RUSSELL, J.,
dissenting in part.
I agree with the statement of the principles of law set forth in the majority opinion concerning the proper method of valuation of mineral-bearing lands in eminent domain cases. In the circumstances of this case, however, I am of opinion that the county’s motion for mistrial should have been granted.
After the view, but before the trial began, the county made a motion in limine, seeking to exclude all references to sand and gravel, on the ground that “the property is not being mined.” Landowners’ counsel responded to this motion by stating:
We are not going to introduce the number of tons of sand and gravel on this property and say what they are worth by themselves, while they are, something in excess of three quarters to a million dollars. We are not going to make that kind of introduction.
Later, in argument on the motion, counsel again stated to the court, “We are not saying that this 5,947,615 tons of gravel at 30 cents a ton is worth $1,600,000 or $1,700,000.”
The court then ruled:
[T]he value of mineral deposits cannot be determined independently of the land of which it is a part. It cannot be considered as so much potential merchandise to be evaluated as such. The land has to be valued as land with the fact that *94there are mineral deposits, which are given due consideration determining just compensation to be paid to the owners. It is not proper to aggregate the value of the deposit.
[Landowners’ counsel]: Right.
The court continued with an explanation of the ruling, adding:
In other words, no separate evaluation of the sand and gravel as such, . . . only the fair market value of the land considering the fact that there are whatever quantities of it available.
Against this background, landowners’ counsel, in the presence of the commissioners and in the guise of “testing Farmer’s opinion that mining the property would not be its highest and best use,” injected into the case the amount of gravel allegedly in the ground (5 million tons), the alleged unit value of unmined gravel (20 cents or 30 cents per ton), and a resultant value of $1,800,000 (which was itself a mathematical error of $300,000 in his client’s favor).
Even worse than the foregoing, because of the court’s ruling, the commissioners had no evidence before them as to a unit value of unmined gravel until counsel provided it by his “question” and the figures counsel provided did not conform to the available evidence. Had evidence of the unit value of unmined sand and gravel been admissible, it would have shown that the landowners’ entire property was encumbered by a lease and option giving Sadler Materials Corporation the right to remove all of the sand and gravel it desired, until 1994, for a graduated scale of prices alternating between 10 cents and 15 cents per ton, half the amounts mentioned by counsel.
In order to correct the injustice resulting from counsel’s misstatement of the value of the sand and gravel in place, in lieu of granting a mistrial, the court ruled that the county might introduce the Sadler lease in evidence. The county expressed reluctance to do so, in view of the court’s ruling on the motion in limine, and stood on its motion for mistrial. When this motion was denied, the county introduced the lease. Landowners’ counsel was then permitted, over the county’s objection, to introduce the testimony of a geologist as to the estimated tonnage of gravel in the ground, as well as the opinion of Sadler’s vice-president that his *95firm planned to mine the gravel in the future. Thus, the breach in the court’s ruling, created by counsel’s “question,” was widened into a gulf.
It is axiomatic that counsel should not testify as a witness for his client. See Virginia Code of Professional Responsibility, DR 5-101(B) and 5-102, 216 Va. 1101-02. A fortiori, he should not make unsworn statements as to facts outside the evidence. Power Company v. Jayne, 151 Va. 694, 703-05, 144 S.E. 638, 641 (1928). Putting such statements before the trier of fact in the form of a “question” does nothing to legitimize them. See Thurpin v. Commonwealth, 147 Va. 709, 713-14, 137 S.E. 528, 529-30 (1927).
For these reasons, I cannot subscribe to the view, twice stated in the majority opinion, that “no effort was made by the landowners to present evidence to calculate separately the value of the sand and gravel and relate that information to the value of the land.” I think the landowners did just that, notwithstanding their earlier statements of intention, and despite the rulings of the court. Although the court ultimately gave an instruction to the commissioners which correctly stated the applicable law, in the circumstances of this case the only adequate remedy for the harm done to the county would have been to grant its motion for a mistrial.